TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00301-CR







Jacqueline Elaine Hewitt, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 44,524, HONORABLE OLIVER KELLEY, JUDGE PRESIDING







PER CURIAM


	The district court found appellant guilty of possessing less than 28 grams of
cocaine.  The court assessed punishment, enhanced by two previous felony convictions, at
imprisonment for twenty years.

	Appellant's court-appointed attorney filed a brief in which she concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of her
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  A discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.

	The judgment of conviction is affirmed.


Before Justices Powers, Aboussie and Kidd

Affirmed

Filed:   October 11, 1995

Do Not Publish